DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Logan (Reg. No. 75,510) in a series of phone conversations (at 317-498-5496) on 7, 8 and 11 JULY 2022.

The application has been amended as follows: 
Claim 16 now contains the subject matter of claim 22 with antecedent basis and formalities changes; and now reads as follows:

16. (Currently Amended) An apparatus for determining and/or monitoring the temperature, comprising:
a first temperature sensor;
a second temperature sensor;
an electronics, including:
a first voltage determination unit configured to tap off a first reception signal from the first temperature sensor via 
a second voltage determination unit configured to tap off a second reception signal from the second temperature sensor via 
wherein the electronics is further configured to apply an electrical current to the first temperature sensor and the second temperature sensor;
a first connection line running from the electronics to a first end of the first temperature sensor;
a second connection line running from a second end the first temperature sensor to a first end of the second temperature sensor thereby connecting the first temperature sensor in series with the second temperature sensor;
a third connection line running from a second end of the second temperature sensor to the electronics;
the fourth connection line running from the first end of the first temperature sensor to the electronics;
the fifth connection line running from the second end of the second temperature sensor to the electronics; and
the sixth connection line running from the second connection line to the electronics;
wherein the electronics further include: 
a single current generation unit for generating the transmission signal; and 
at least one switching element arranged and configured such that via the at least one switching element an electrical connection can be established between the first connection line and the sixth connection line and an electrical connection can be established between the third connection line and the sixth connection line.

Claim 22 is canceled.

Claim 24 now depends from claim 16 and begins:
---24. (Currently Amended) The apparatus according to claim 16, wherein---

Claim 31 now depends from claim 16 and begins:
---31. (Currently Amended) The apparatus according to claim 16, wherein---

Claim 32 now depends from claim 16 and begins:
---32. (Currently Amended) The apparatus according to claim 16, wherein---

Allowable Subject Matter
Claim 16 and 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record Kamata (US 20100198546) and Kobayashi (US 20160131538), fail to specifically teach the invention as claimed. The specific limitations of the configuration of the first and second temperature sensors; the first and second voltage determination units; and the first – sixth connections lines in independent claim 16 when combined with the limitations regarding a single current generation unit and at least one switching element as arranged as well as the remaining limitations also in independent claim 16 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 16 and 24-32. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
In addition, see applicant’s reasoning in amendment/response of 04/25/2022 pp.4-5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892s already of record and attached herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855